PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,077,187
Issue Date: 3 Aug 2021
Application No. 15/775,056
Filing or 371(c) Date: 10 May 2018
Attorney Docket No. BAOM.P0133US

:
:	REDETERMINATION OF
:	PATENT TERM
:	ADJUSTMENT
:
:



This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. §1.705” (“Request”), filed August 18, 2021. Applicant requests the United States Patent and Trademark Office (“Office”) correct the patent term adjustment determination (“PTA”) set forth on the patent from one hundred and eight (108) days to one hundred ninety-nine (199) days. The Office’s redetermination of the PTA indicates the correct PTA is one hundred seventy-eight (178) days. 

This redetermination of the PTA is NOT a “Director’s decision on the applicant’s request for reconsideration” within the meaning of 35 U.S.C. § 154(b)(4), and the issuance of this redetermination does not start the 180-day period set forth in 35 U.S.C. § 154(b)(4) to commence a civil action.

Relevant Procedural History

The patent issued with a PTA determination of 108 days on August 3, 2021. Applicant submitted the present Request with $210 petition fee on August 18, 2021.

Decision

The patent sets forth a PTA based on the following calculations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 212 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 14 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 0 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
118 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula may be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap –Applicant Delay

The PTA is 108 days (212 days of A Delay + 14 days of B Delay + 0 days of C Delay - 0 days of Overlap - 118 days of Applicant Delay).

Regarding the period of Applicant Delay:  The Request argues a 6 day period of reduction, not a 97 day period of reduction, is warranted under 37 CFR 1.704(c)(10) in connection with the filing of a request to correct applicant information, statement under 37 CFR 3.73(c), and an application data sheet (“ADS”) on April 29, 2021, after a notice of allowance was mailed on April 2, 2021. The Request asserts the period of Applicant Delay is 27 (21 + 6) days. The Request argues the correct PTA is 199 days (212 days of A Delay + 14 days of B Delay + 0 days of C Delay – 0 days of Overlap – 27 days of Applicant Delay).

As will be discussed, the Office finds a 27 day period of reduction, not a 97 day period of reduction, is warranted for the filing of a request to correct applicant information, statement under 37 CFR 3.73(c), and an ADS on April 29, 2021 after a Notice of Allowance was mailed on April 2, 2021. This is due to current 37 CFR 1.704(c)(10) being applied.  Therefore, the Office finds that the period of Applicant Delay is 48 (21+ 27), and the correct PTA is 178 days (212 days of A Delay + 14 days of B Delay + 0 days of C Delay – 0 days of Overlap – 48 days of Applicant Delay).

A Delay

The Request does not dispute the Office’s prior determination the period of A Delay is 212 days.  The Office has recalculated the period of A Delay as part of the Office’s redetermination of the PTA and confirmed the period of A Delay is 212 days.

B Delay

The Request does not dispute the Office’s prior determination the period of B Delay is 14 days.  The Office has recalculated the period of B Delay as part of the Office’s redetermination of the PTA and confirmed the period of B Delay is 14 days.

C Delay

The Request does not dispute the Office’s prior determination the period of C Delay is 0 days.  The Office has recalculated the period of C Delay as part of the Office’s redetermination of the PTA and confirmed the period of C Delay is 0 days.

Overlap

The Request does not dispute the Office’s prior determination the number of days of Overlap is 0 days.   The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.

Applicant Delay

The Request disputes the Office’s prior determination the number of days of Applicant Delay is 118 days. The Office has recalculated the number of days of Applicant Delay as part of the Office’s redetermination of the PTA and determined the number of days of Applicant Delay is 48 days. 

Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019) impacted 37 CFR 1.704(c)(10). See, the Federal Register notice, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu 85 Fed. Reg. 36335 (June 16, 2020).  Relevant PTA rules have been revised to focus on the delay due to applicant's action, rather than the consequences to the Office due to the applicant's actions. The changes in this final rule apply to original utility and plant patents issuing from applications filed on or after May 29, 2000, in which a notice of allowance was mailed on or after July 16, 2020. A notice of allowance was mailed in this application on April 2, 2021. Therefore, current 37 CFR 1.704(c)(10) applies.

37 CFR 1.704(c)(10) provides:

(c) Circumstances that constitute a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application also include the following circumstances, which will result in the following reduction of the period of adjustment set forth in § 1.703 to the extent that the periods are not overlapping:

…

(10) Submission of an amendment under §1.312 or other paper, other than an amendment under§ 1.312 or other paper expressly requested by the Office or a request for continued examination incompliance with § 1.114, after a notice of allowance has been given or mailed, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date of mailing of the notice of allowance under 35 U.S.C. 151 and ending on the date the amendment under § 1.312 or other paper was filed.

Turning to the facts of this case:  A notice of allowance was mailed on April 2, 2021. Applicant filed a request to correct applicant information, statement under 37 CFR 3.73(c), and an ADS on April 29, 2021.

Pursuant to current 37 CFR 1.704(c)(10), a 27 day period of reduction, beginning on April 3, 2021, the day after the date of the mailing of the notice of allowance under 35 U.S.C. 151, and ending on April 29, 2021, the date the request to correct applicant information, statement under 37 CFR 3.73(c), and ADS were filed, is warranted. A 27 day period of reduction has been entered. The 97 day period of reduction has been removed

The period of Applicant Delay is 48 (21 + 27).
	

Conclusion

The Request asserts the correct period of Applicant Delay is 27 days, and the correct PTA is 199 days (212 days of A Delay + 14 days of B Delay + 0 days of C Delay – 0 days of Overlap – 27 days of Applicant Delay).

As previously discussed, the correct period of Applicant Delay is 48 days.   Therefore, the correct PTA is 178 days (212 days of A Delay + 14 day of B Delay + 0 days of C Delay - 0 days of Overlap - 48 days of Applicant Delay).

A request for reconsideration of the instant redetermination of PTA may be filed if patentee disagrees with the Office’s determination the correct PTA is 178 days.  Such a request must be filed within TWO MONTHS of the issuance date of the instant redetermination of PTA.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The request for reconsideration does not need to include a fee if the request is filed within two months of the issuance date of the instant redetermination.  If the request is filed more than two months after the issuance date of this decision, the request must include the appropriate extension of time fee.  If a request for reconsideration is not filed within the maximum extendable period to file the request, the Office will sua sponte issue a certificate of correction adjusting the PTA to one hundred seventy-eight (178) days.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web. 				Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:	 Draft Certificate of Correction